Exhibit 10.1

 

PERFORMANCE UNIT AGREEMENT

 

THIS PERFORMANCE UNIT AGREEMENT (this “Agreement”) is entered into by and
between EnLink Midstream, LLC, a Delaware limited liability company (the
“Company”), and                   (“Participant”) as of the Grant Date (as
defined below).

 

WITNESSETH:

 

WHEREAS, the EnLink Midstream, LLC 2014 Long-Term Incentive Plan was adopted by
the Company, effective February 5, 2014 (as amended, the “Plan”), for the
benefit of certain employees and consultants of the Company or its Affiliates
(as defined in the Plan), and non-employee directors of EnLink Manager (as
defined in the Plan), the managing member of the Company; and

 

WHEREAS, the Committee (as defined in the Plan) is responsible for granting
Awards (as defined in the Plan) in accordance with the Plan; and

 

WHEREAS, Participant is eligible to participate in the Plan and the Committee
has authorized the grant to Participant of the “Subject Award” (as defined in
Section 2 of this Agreement), which shall be subject to certain restrictions
pursuant to the Plan and upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Company and Participant hereby agree as
follows:

 

1.             Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to them in the Plan.

 

“Cause” shall have the meaning ascribed to such term (i) in the Severance
Agreement (which meaning shall include any procedural aspects for establishing a
termination for Cause pursuant to the Severance Agreement), or (ii) in the Plan
if no Severance Agreement exists.

 

“CF Tranche RIUs” means the Tranche RIUs with a Performance Goal based on Cash
Flow.

 

“Early Retirement” means (i) Participant’s Retirement on or after his or her
attainment of age 55, and (ii) immediately prior to such Retirement, the number
of such Participant’s years of continuous service with the Company or its
Affiliates (including continuous service with a predecessor employer that is
taken into account pursuant to an acquisition or other transaction agreement)
equals or exceeds 10 years.  For the avoidance of doubt, a Normal Retirement
shall be deemed to occur, if at all, to the extent Participant meets the
applicable age and service requirements to be eligible for both Early Retirement
and Normal Retirement.

 

“End Date” means the date on which the Cumulative Performance Period ends.

 

“Good Reason” (i) shall have the meaning ascribed to such term in the Severance
Agreement (which meaning shall include any procedural aspects for establishing a
termination for Good Reason pursuant to the Severance Agreement), or, (ii) if no
Severance Agreement exists, then shall mean any of the following, without
Participant’s consent: (w) a material reduction in Participant’s base annual
salary; (x) a material adverse change in Participant’s authority, duties, or
responsibilities (other than temporarily while Participant is physically or
mentally incapacitated or as required by applicable law); (y) a material breach
by the Company of any material provision of this Agreement or by the Company

 

1

--------------------------------------------------------------------------------



 

or its Affiliate of any other written agreement between Participant and Company
or its Affiliate; or (z) the Company requires that Participant move his or her
principal place of service to a location that is thirty (30) or more miles from
his or her current principal place of service and the new location is farther
from his or her primary residence.  Participant may not terminate his or her
employment for “Good Reason” unless (A) Participant gives the Company written
notice of the event within thirty (30) days of the occurrence of the event,
(B) the Company fails to remedy the event within thirty (30) days following its
receipt of the notice, and (C) Participant terminates his or her service with
the Company and its Affiliates within sixty (60) days following the Company’s
receipt of written notice.

 

“Grant Date” means      .

 

“Intermediate Retirement” means (i) Participant’s Retirement on or after his or
her attainment of age 60, and (ii) immediately prior to such Retirement, the
number of such Participant’s years of continuous service with the Company or its
Affiliates (including continuous service with a predecessor employer that is
taken into account pursuant to an acquisition or other transaction agreement) is
less than five years.

 

“Normal Retirement” means (i) Participant’s Retirement on or after his or her
attainment of age 60, and (ii) immediately prior to such Retirement, the number
of such Participant’s years of continuous service with the Company or its
Affiliates (including continuous service with a predecessor employer that is
taken into account pursuant to an acquisition or other transaction agreement)
equals or exceeds five years; provided, however, that, a Normal Retirement will
not occur if Participant’s Retirement occurs prior to the one-year anniversary
of the commencement of the First Performance Period unless the Committee
approves same in its sole discretion.  For the avoidance of doubt, a Normal
Retirement shall be deemed to occur, if at all, to the extent Participant meets
the applicable age and service requirements to be eligible for both Early
Retirement and Normal Retirement.

 

“Performance Goal” means, with respect to a Subject Tranche, the applicable
Performance Goal as set forth in Schedule B to this Agreement.

 

“Performance Period” means the applicable measurement period under this
Agreement for purposes of determining attainment of the Performance Goal with
respect to a Subject Tranche.

 

Under this Agreement, the following four Performance Periods shall apply to the
Performance Goal based on TSR:

 

·                  The “First Performance Period” shall comprise the period
commencing on January 1, [·] and ending on December 31st of that same year;

·                  The “Second Performance Period” shall comprise the period
commencing on January 1, [·] and ending on December 31st of that same year;

·                  The “Third Performance Period” shall comprise the period
commencing on January 1, [·] and ending on December 31st of that same year; and

·                  The “Cumulative Performance Period” shall comprise the period
commencing on January 1, [·] and ending on December 31, [·].

 

Under this Agreement, the following three Performance Periods shall apply to the
Performance Goal based on Cash Flow:

 

2

--------------------------------------------------------------------------------



 

·                  The First Performance Period;

·                  The Second Performance Period; and

·                  The Third Performance Period.

 

“Prorated Amount” means a number equal to the total number of Certified RIUs
multiplied by a fraction (i) the numerator of which is the number of days that
elapse from the commencement of the Cumulative Performance Period to, as
applicable, the date of a Qualifying Termination or the date of an Early
Retirement or an Intermediate Retirement, and (ii) the denominator of which is
the total number of days in the Cumulative Performance Period.

 

“Qualifying Termination” means Participant’s Separation from Service with the
Company and its Affiliates due to (i) an involuntary termination of Participant
by the Company or its Affiliates for reasons other than Cause or Qualifying
Disability or (ii) a termination by Participant for Good Reason.

 

“Retirement” means Participant’s Separation from Service with the Company and
its Affiliates for reasons other than Cause due to his or her retirement;
provided that (i) Participant provides the Company with at least 90 days’
advance written notice of such retirement, which notice may be waived by the
Chief Executive Officer of EnLink Manager and (ii) such retirement is otherwise
approved by the Chief Executive Officer of EnLink Manager in his or her sole
discretion.

 

“Retirement Conditions” means, with respect to Participant’s Retirement,
(i) Participant’s compliance with Schedule D through the date of his or her
Retirement and (ii) solely if requested by the Company in its sole discretion,
Participant shall deliver to the Company, prior to his or her Retirement, an
acknowledgment of his or her obligations to comply with Schedule D (it being
understood that Participant agrees to the terms and conditions set forth in
Schedule D if he or she engages in Early Retirement, Intermediate Retirement, or
Normal Retirement regardless of whether he or she delivers any such
acknowledgment).

 

“Separation from Service” shall have the meaning ascribed to such term in the
guidance issued under Section 409A of the Code.

 

“Severance Agreement” means (i) the Severance Agreement, as amended, if any,
between Participant and EnLink Midstream Operating, LP, a Delaware limited
partnership (or its successor), that is in effect as of the Grant Date or
(ii) if Participant is not a party to a Severance Agreement contemplated in
clause (i) of this definition, the severance agreement in substantially the form
included as an exhibit to the Company’s Annual Report on Form 10-K filed with
the U.S. Securities and Exchange Commission (the “SEC”) for the fiscal year
completed prior to the Grant Date.

 

“Subject Tranche” means, as further specified in Schedule A, the portion of the
Subject Award (i.e., a designated number of Restricted Incentive Units) that
relates to a particular Performance Period and particular Performance Goal.

 

“Tranche RIUs” means the Restricted Incentive Units that comprise a Subject
Tranche.

 

“Tranche Valuation Date” means, with respect to a Subject Tranche, the last day
of the Performance Period applicable to the Subject Tranche.

 

“TSR Tranche RIUs” means the Tranche RIUs with a Performance Goal based on TSR.

 

3

--------------------------------------------------------------------------------



 

2.             Performance Unit Award. On the terms and conditions and subject
to the restrictions, including forfeiture, hereinafter set forth, the Company
hereby grants to Participant, and Participant hereby accepts, an award of      
Restricted Incentive Units (the “Subject Award”). The Restricted Incentive Units
granted hereunder shall be evidenced by the Committee in a book entry or in such
other manner as the Committee may determine.

 

3.             Vesting; Forfeiture.

 

(a)           In General. The number of Tranche RIUs, if any, that are eligible
for vesting as Certified RIUs hereunder shall be based on the Committee’s
determination of attainment and associated certification of the applicable
Performance Goal, in each case, made in accordance with this Section 3, Schedule
B, and Section 4 below. The Committee shall make Performance Goal attainment and
certification determinations separately with respect to each Subject Tranche. If
at least a “Threshold” performance level (“Qualifying Performance”) is attained
and certified, then the applicable number of Tranche RIUs determined under
Schedule B and Section 4 below (the “Certified RIUs”) shall vest and Units
applicable to such Certified RIUs shall be paid out to Participant in accordance
with Section 4 below so long as Participant remains in the continuous service of
the Company or its Affiliates until the earlier of (i) the End Date or (ii) the
date on which the earliest event occurs in accordance with and pursuant to
Section 3(c) or Section 3(d) below whereby the relevant Certified RIUs or
Tranche RIUs vest or expressly remain eligible for vesting. For the avoidance of
doubt: (x) if a “Below Threshold” performance level is attained and certified,
then no Certified RIUs shall relate to the Tranche RIUs and all such Tranche
RIUs shall be forfeited; (y) if at least Qualifying Performance is attained and
certified, but such performance does not equal or exceed the “Target”
performance level pursuant to Schedule B, then the number of Tranche RIUs that
exceeds the applicable number of the Certified RIUs shall be forfeited; and
(z) if at least Qualifying Performance is attained and certified, but the
Certified RIUs are adjusted for the Prorated Amount pursuant to
Section 3(c) below, then the number of Tranche RIUs, if any, that exceeds the
applicable number of the Certified RIUs, as adjusted for the Prorated Amount,
shall be forfeited. All forfeitures under this Agreement shall be at no cost to
the Company or Participant.

 

(b)           Separation from Service in General. Except as otherwise provided
in Section 3(c) below, if Participant experiences a Separation from Service with
the Company and its Affiliates prior to the End Date, then he or she will
forfeit the Subject Award.

 

(c)           Special Vesting/Forfeiture Conditions. Tranche RIUs and Certified
RIUs, if any, shall be subject to the following vesting and forfeiture
conditions, which shall apply in connection with a Qualifying Termination,
Retirement, Change of Control, Participant’s death, or Qualifying Disability.

 

(i)            General. Except as otherwise provided in this Section 3(c), if a
Qualifying Termination, an Early Retirement, an Intermediate Retirement, or a
Normal Retirement occurs while the Subject Award is outstanding, then the
Tranche RIUs or Certified RIUs, if any, as applicable, shall remain eligible for
vesting or vest, if at all, pursuant to clause (x), (y), or (z) below and
subclauses (1) or (2) thereunder as follows:

 

4

--------------------------------------------------------------------------------



 

(x)           Qualifying Termination:

 

(1)           If such a Qualifying Termination occurs on or after a given
Tranche Valuation Date for which Qualifying Performance is attained and
certified, then such Certified RIUs shall vest (without adjustment for the
Prorated Amount) as of the date of such Qualifying Termination.

 

(2)           If such a Qualifying Termination occurs prior to a given Tranche
Valuation Date, then the applicable Tranche RIUs shall remain eligible for
vesting, subject to the attainment and certification of Qualifying Performance
and any Certified RIUs relating to such Tranche RIUs shall be adjusted for the
Prorated Amount.

 

(y)           Early Retirement or Intermediate Retirement:

 

(1)           If such an Early Retirement or Intermediate Retirement occurs on
or after a given Tranche Valuation Date for which Qualifying Performance is
attained and certified, then, subject to Participant satisfying the Retirement
Conditions, such Certified RIUs shall vest (without adjustment for the Prorated
Amount) as of the date of such Early Retirement or Intermediate Retirement, as
applicable.

 

(2)           If such an Early Retirement or Intermediate Retirement occurs
prior to a given Tranche Valuation Date, then, subject to Participant satisfying
the Retirement Conditions, the applicable Tranche RIUs shall remain eligible for
vesting, subject to the attainment and certification of Qualifying Performance
and any Certified RIUs relating to such Tranche RIUs shall be adjusted for the
Prorated Amount.

 

(z)           Normal Retirement:

 

(1)           If such a Normal Retirement occurs on or after a given Tranche
Valuation Date for which Qualifying Performance is attained and certified, then,
subject to Participant satisfying the Retirement Conditions, such Certified RIUs
shall vest (without adjustment for the Prorated Amount) as of the date of such
Normal Retirement.

 

(2)           If such a Normal Retirement occurs prior to a given Tranche
Valuation Date, then, subject to Participant satisfying the Retirement
Conditions, such Tranche RIUs shall remain eligible for vesting, subject to the
attainment and certification of Qualifying Performance (without adjustment for
the Prorated Amount).

 

(ii)           Double Trigger - Advance/Concurrent Change of Control. If a
Change of Control occurs while the Subject Award is outstanding and, on or after
such Change of Control, a Qualifying Termination, an Early Retirement, an
Intermediate Retirement, or a Normal Retirement occurs during a Performance
Period, then the Tranche RIUs or Certified RIUs, if any, as applicable, shall
remain eligible for vesting or vest, if at all, pursuant to clause (x) or (y) as
follows:

 

(x)           Qualifying Termination:  If such a Qualifying Termination occurs
prior to a given Tranche Valuation Date, then (A) the relevant TSR Tranche RIUs
shall remain eligible for vesting subject to the attainment and certification of
Qualifying Performance (without adjustment for the Prorated Amount) and (B) the
relevant CF Tranche RIUs shall be deemed to vest as Certified RIUs at the
“Target” performance level (without adjustment for the Prorated Amount) as of
the date of such Qualifying Termination.  For the avoidance of doubt, such a
Qualifying Termination

 

5

--------------------------------------------------------------------------------



 

that occurs on or after a given Tranche Valuation Date is addressed in
Section 3(c)(i)(x)(1) above or Section 3(d) below, as applicable.

 

(y)           Early Retirement, Intermediate Retirement, or Normal Retirement: 
If such an Early Retirement, an Intermediate Retirement, or a Normal Retirement
occurs prior to a given Tranche Valuation Date, then, subject to Participant
satisfying the Retirement Conditions, (A) the relevant TSR Tranche RIUs shall
remain eligible for vesting subject to the attainment and certification of
Qualifying Performance (without adjustment for the Prorated Amount) and (B) the
relevant CF Tranche RIUs shall be deemed to vest as Certified RIUs at the
“Target” performance level (without adjustment for the Prorated Amount) as of
the date of such Early Retirement, Intermediate Retirement, or Normal
Retirement, as applicable.  For the avoidance of doubt, each of such an Early
Retirement, an Intermediate Retirement, or a Normal Retirement that occurs on or
after a given Tranche Valuation Date is addressed in
Section 3(c)(i)(y)(1) above, 3(c)(i)(z)(1) above, or Section 3(d) below, as
applicable.

 

(iii)          Double Trigger — Subsequent Change of Control. If, subsequent to
the occurrence of a Qualifying Termination, an Early Retirement, an Intermediate
Retirement, or a Normal Retirement during a Performance Period, a Change of
Control occurs while the Subject Award is outstanding, then the Tranche RIUs or
Certified RIUs, if any, as applicable, shall remain eligible for vesting or
vest, if at all, pursuant to clause (x), (y), or (z) as follows:

 

(x)           Qualifying Termination:  If such a Qualifying Termination occurs
prior to a given Tranche Valuation Date, then (A) the relevant TSR Tranche RIUs
shall remain eligible for vesting, subject to the attainment and certification
of Qualifying Performance and any Certified RIUs relating to such TSR Tranche
RIUs shall be adjusted for the Prorated Amount and (B) the relevant CF Tranche
RIUs shall be deemed to vest as Certified RIUs at the “Target” performance
level, as adjusted for the Prorated Amount, as of the date of such Change of
Control.  For the avoidance of doubt, such a Qualifying Termination that occurs
on or after a given Tranche Valuation Date is addressed in
Section 3(c)(i)(x)(1) above or Section 3(d) below, as applicable.

 

(y)           Early Retirement or Intermediate Retirement:  If such an Early
Retirement or Intermediate Retirement occurs prior to a given Tranche Valuation
Date, then, subject to Participant satisfying the Retirement Conditions, (A) the
relevant TSR Tranche RIUs shall remain eligible for vesting, subject to the
attainment and certification of Qualifying Performance and any Certified RIUs
relating to such TSR Tranche RIUs shall be adjusted for the Prorated Amount and
(B) the relevant CF Tranche RIUs shall be deemed to vest as Certified RIUs at
the “Target” performance level, as adjusted for the Prorated Amount, as of the
date of such Change of Control.  For the avoidance of doubt, such an Early
Retirement or Intermediate Retirement that occurs on or after a given Tranche
Valuation Date is addressed in Section 3(c)(i)(y)(1) above or
Section 3(d) below, as applicable.

 

(z)           Normal Retirement:  If such a Normal Retirement occurs prior to a
given Tranche Valuation Date, then, subject to Participant satisfying the
Retirement Conditions, (A) the relevant TSR Tranche RIUs shall remain eligible
for vesting, subject to the attainment and certification of Qualifying
Performance (without adjustment for the Prorated Amount) and (B) the relevant CF
Tranche RIUs shall be deemed to vest as Certified RIUs at the “Target”
performance level (without adjustment for the Prorated Amount) as of the date of
such Change of Control.  For the avoidance of doubt, such a Normal Retirement
that occurs on or after a given Tranche Valuation Date is addressed in
Section 3(c)(i)(z)(1) above or Section 3(d) below, as applicable.

 

6

--------------------------------------------------------------------------------



 

(iv)          Death. If Participant’s death occurs while the Subject Award is
outstanding, then the Tranche RIUs or Certified RIUs, if any, as applicable,
shall vest, if at all, pursuant to clause (x) or (y) as follows:

 

(x)           If such a death occurs on or after a given Tranche Valuation Date
for which Qualifying Performance is attained and certified, then the relevant
Certified RIUs shall vest (without adjustment for the Prorated Amount) as of the
date of such death.

 

(y)           If such a death occurs prior to a given Tranche Valuation Date,
then the relevant Tranche RIUs shall be deemed to vest as Certified RIUs at the
“Target” performance level (without adjustment for the Prorated Amount) as of
the date of such death.

 

(v)           Disability. If Participant becomes disabled and qualified to
receive benefits under the Company’s long-term disability plan (“Qualifying
Disability”) while the Subject Award is outstanding, then the Tranche RIUs or
Certified RIUs, if any, as applicable, shall vest, if at all, pursuant to clause
(x) or (y) as follows:

 

(x)           If such a Qualifying Disability occurs on or after a given Tranche
Valuation Date for which Qualifying Performance is attained and certified, then
the relevant Certified RIUs shall vest (without adjustment for the Prorated
Amount) as of the date of such Qualifying Disability.

 

(y)           If such a Qualifying Disability occurs prior to a given Tranche
Valuation Date, then the relevant Tranche RIUs shall be deemed to vest as
Certified RIUs at the “Target” performance level (without adjustment for the
Prorated Amount) as of the date of such Qualifying Disability.

 

(vi)          Section 409A Considerations.

 

(x)           Change of Control.  To the extent that the vesting under
Section 3(c)(iii) or Section 3(d) relates to any Subject Tranche that is subject
to Section 409A of the Code (a “409A Subject Tranche”), such vesting shall occur
only if the applicable Change of Control constitutes “change in the ownership or
effective control” of the Company within the meaning of Treas. Reg.
Section 1.409A-3(i)(5). If such Change of Control does not constitute such a
“change in the ownership or effective control” of the Company, the Tranche RIUs
with respect to such 409A Subject Tranche shall remain eligible for vesting in
accordance with the other provisions of this Section 3, as applicable.

 

(y)           Qualifying Disability.  To the extent that the vesting under
Section 3(c)(vi) relates to any 409A Subject Tranche, (A) such vesting shall
occur only if Participant incurs a “disability” within the meaning of Treas.
Reg. Section 1.409A-3(i)(4), or (B) if clause (A) is not applicable, such
vesting of the Certified RIUs described in Section 3(c)(vi) shall be dependent
on Participant incurring a Separation from Service in connection with his or her
Qualifying Disability. In such event, the Separation from Service shall be
deemed as a Normal Retirement that is not subject to the Retirement Conditions
solely for purposes of establishing the timing for when such vesting is deemed
to occur for purposes of this Agreement.

 

(d)           Change of Control Resulting in Delisting. Anything to the contrary
herein notwithstanding, if a Change of Control occurs while the Subject Award is
outstanding that results in

 

7

--------------------------------------------------------------------------------



 

the Company ceasing to be listed on a national securities exchange (a “Delisting
Change of Control”), then the Tranche RIUs or Certified RIUs, if any, as
applicable, shall vest, if at all, as follows:

 

(i)            If such a Delisting Change of Control occurs on or after a given
Tranche Valuation Date for which Qualifying Performance is attained and
certified, then, subject to Participant satisfying the Retirement Conditions
applicable to his or her Retirement, if any, the relevant Certified RIUs
(without adjustment for the Prorated Amount) shall be deemed to vest as of
(A) the applicable date pursuant to Section 3(c) if such Delisting Change of
Control occurs on or after a Qualifying Termination, Retirement, death, or
Qualifying Disability, (B) the date of a Qualifying Termination, Retirement,
death, or Qualifying Disability, as applicable, if the Delisting Change of
Control occurs prior to a Qualifying Termination, Retirement, death, or
Qualifying Disability, as applicable, or (C) the applicable date pursuant to
Section 3(a) above if not otherwise vested pursuant to the foregoing clauses.

 

(ii)           If such a Delisting Change of Control occurs prior to a given
Tranche Valuation Date, then, subject to Participant satisfying the Retirement
Conditions applicable to his or her Retirement, if any, the relevant Tranche
RIUs shall be deemed to vest as Certified RIUs at the “Target” performance level
as of (A) the date of such Delisting Change of Control if the Delisting Change
of Control occurs on or after a Qualifying Termination, Retirement, death, or
Qualifying Disability, as applicable (in which case, such vesting shall be
adjusted for the Prorated Amount for a Qualifying Termination, an Early
Retirement, and an Intermediate Retirement and otherwise occur without
adjustment for the Prorated Amount), (B) the date of a Qualifying Termination,
Retirement, death, or Qualifying Disability, as applicable, if the Delisting
Change of Control occurs prior to the Qualifying Termination, Retirement, death,
or Qualifying Disability, as applicable, which vesting shall occur without
adjustment for the Prorated Amount, or (C) the applicable date pursuant to
Section 3(a) above if not otherwise vested pursuant to the foregoing clauses.

 

To the extent vesting applies pursuant to preceding paragraphs (i) and (ii) and
the relevant Delisting Change of Control occurs prior to the delivery of Units,
if any, described in Section 4 below, then the Company shall pay (in securities
of a successor or surviving Person that are listed on a national securities
exchange or if no such securities exist, then in cash) Participant an amount
equal to the Change of Control Price (as defined in the Plan) for each of the
relevant Certified RIUs for purposes of Section 4 below.

 

4.             Certification of Performance; Payment.

 

(a)           Certification.  As soon as reasonably practicable following the
close of a Performance Period that relates to a Subject Tranche, the Committee
shall determine and certify (i) the extent to which the applicable Performance
Goal as described on Schedule B is attained, and (ii) if at least Qualifying
Performance is attained with respect to such Performance Goal (i.e., Qualifying
Performance applies for such Subject Tranche), the number of the Certified RIUs
that relate to such Subject Tranche. Such certification shall be final,
conclusive, and binding on Participant, and on all other Persons, to the maximum
extent permitted by law; provided, however, that Participant shall have the
right at all reasonable times prior to or after any such certification to audit
the books and records of the Committee and the Company, including the ability to
make and retain copies of same, to the extent reasonably necessary to verify
compliance with the terms and conditions of this Agreement, including, in
particular, the calculations, workpapers, or other documents prepared and used
in connection with making any such certification.  For the avoidance of doubt,
the Committee shall be

 

8

--------------------------------------------------------------------------------



 

deemed to have completed the certifications with respect to clauses (i) and
(ii) above when vesting is deemed to occur at the “Target” performance level
pursuant to Section 3(c) or Section 3(d).

 

(b)           Payment.  Subject to the “Six-Month Delay Toggle” (as defined in
Section 15 of this Agreement), Units representing Certified RIUs shall be
delivered to Participant no later than (i) if vesting occurs pursuant to
Section 3(c), the 15th day of the third calendar month following the date on
which vesting occurs (it being understood that in circumstances where Tranche
RIUs remain eligible for vesting as Certified RIUs pursuant to Section 3(c),
Units relating to the applicable Certified RIUs shall be delivered no later than
the 15th day of the third calendar month following the relevant Tranche
Valuation Date) and (ii) otherwise, 75 days following the End Date.  Such Units
representing Certified RIUs shall be delivered free of all restrictions to
Participant or Participant’s beneficiary or estate, as the case may be (it being
understood that the entry on the transfer agent’s books or the delivery of the
certificate(s) with respect to such Units shall constitute delivery of such
Units for purposes of this Agreement).

 

5.             Distribution Equivalent Payment Rights. Each Subject Tranche
hereunder includes a tandem award of Distribution Equivalent Rights that shall
apply throughout the period in which the Subject Award is outstanding. Such
Distribution Equivalent Rights shall entitle Participant to receive cash
payments equal to the cash distributions made by the Company (on a per Unit
basis) in respect of its outstanding Units generally (“General Distributions”).
Except as provided below, such cash payments (“Distribution Equivalent
Payments”) shall be payable to the extent the Tranche RIUs that relate to such
Subject Tranche ultimately vest as Certified RIUs pursuant to this Agreement. No
Distribution Equivalent Payments shall be made if such Tranche RIUs do not vest
as Certified RIUs, are forfeited, or are otherwise canceled. Accordingly,
(i) payment of such Distribution Equivalent Payments shall be made at the same
time, and shall be subject to the same conditions, as are applicable to the
delivery of Units with respect to such Certified RIUs (the “Delivered Units”),
and (ii) the amount of such Distribution Equivalent Payments shall be equal to
the aggregate General Distributions that would have been made on the Delivered
Units if such Delivered Units were held by Participant from the Grant Date
through the date on which such Delivered Units are delivered to Participant. No
interest shall be credited on any Distribution Equivalent Payments.

 

6.             Taxes.

 

(a)           REPRESENTATION. PARTICIPANT REPRESENTS THAT PARTICIPANT IS NOT
RELYING ON THE COMPANY OR ITS AFFILIATES FOR ANY TAX ADVICE IN CONNECTION WITH
THE RESTRICTED INCENTIVE UNITS AND THAT PARTICIPANT HAS BEEN, OR IS OTHERWISE
HEREBY, ADVISED TO CONSULT WITH ITS OWN TAX ADVISOR WITH RESPECT TO THE AWARD OF
RESTRICTED INCENTIVE UNITS UNDER THIS AGREEMENT.

 

(b)           Withholding Matters.

 

(i)            The Company, its Affiliates, as applicable, and Participant shall
comply with all federal and state laws and regulations respecting the
withholding, deposit, and payment of any income, employment (including Federal
Insurance Contributions Act (“FICA”) taxes), or other taxes relating to the
Subject Award, including with respect to Distribution Equivalent Payments
described in Section 5 of this Agreement. Such withholding shall be made by the
Company or its Affiliates in accordance with the applicable withholding laws and
regulations that are in effect at the time such withholding is required.
Participant shall pay to the Company or its Affiliates, or make

 

9

--------------------------------------------------------------------------------



 

arrangements satisfactory to the Company or its Affiliates regarding payment of,
any such withholding with respect to (A) Distribution Equivalent Payments and
(B) the Restricted Incentive Units.

 

(ii)           Participant shall, to the extent permitted by law, have the right
to elect for the Company or its Affiliates to withhold Units to which
Participant is otherwise entitled upon the vesting of the Restricted Incentive
Units (or Participant may deliver to the Company other unrestricted Units owned
by Participant or deliver to the Company or its Affiliates Units that
Participant has previously acquired), in each case valued at the Fair Market
Value of such Units at the time of such withholding by, or delivery to, the
Company or its Affiliates, to satisfy the obligation of Participant under
Section 6(b)(i) of this Agreement (it being understood that the Fair Market
Value of all such Units withheld or delivered may not exceed the amount of
withholding due based on the withholding rate(s) applied by the Company, in its
discretion, in accordance with the applicable withholding laws and regulations
that are in effect at the time such withholding is required); provided, however,
that in no event shall any Units (or cash) that may be delivered hereunder be
used to satisfy any FICA taxes that become due as a result of Participant being
or becoming eligible for Retirement. Any payment of required withholding taxes
by Participant in the form of Units shall not be permitted if it would result in
an accounting charge with respect to such Units used to pay such taxes unless
otherwise approved by the Committee.

 

(iii)          Any provision of this Agreement to the contrary notwithstanding,
if Participant does not otherwise satisfy the obligations of Participant under
Section 6(b)(i) of this Agreement, Participant acknowledges and agrees that the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct from any payments of any kind otherwise due from the Company or its
Affiliates to or with respect to Participant, whether or not pursuant to this
Agreement or the Plan and regardless of the form of payment, any federal, state,
or local taxes of any kind required by law to be withheld with respect to any
Distribution Equivalent Payments or Restricted Incentive Units hereunder.

 

7.             Non-Assignability. Neither the Subject Award nor the Restricted
Incentive Units is assignable or transferable by Participant, and, the
Restricted Incentive Units shall not be assigned, alienated, pledged, attached,
sold, or otherwise transferred or encumbered by Participant in any manner.

 

8.             Entirety and Modification. This Agreement (including all
schedules hereto) contains the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any and all prior
agreements, whether written or oral, between such parties relating to such
subject matter. Subject to Section 15.2 of the Plan, no modification,
alteration, amendment, or supplement to this Agreement shall be valid or
effective unless the same is in writing and signed by the party against whom it
is sought to be enforced.

 

9.             Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible, and such provision
shall be deemed inoperative to the extent it is unenforceable, and in all other
respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.

 

10.          Gender. Words used in this Agreement which refer to Participant and
denote the male gender shall also be deemed to include the female gender or the
neuter gender when appropriate.

 

10

--------------------------------------------------------------------------------



 

11.                               Employment or Service. Nothing in this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or its Affiliates, nor shall this Agreement interfere in
any manner with the right of the Company or its Affiliates to terminate the
employment or service of Participant with or without Cause at any time.

 

12.                               Incorporation of Plan Provisions. This
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein. In the event
that any provision of this Agreement conflicts with the Plan, the provisions of
the Plan shall control. Participant acknowledges receipt of a copy of the Plan
and agrees that all decisions under and interpretations of the Plan by the
Committee shall be final, binding, and conclusive upon Participant.

 

13.                               Headings. The headings of the various sections
and subsections of this Agreement have been inserted for convenient reference
only and shall not be construed to enlarge, diminish, or otherwise change the
express provisions hereof.

 

14.                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the state of Delaware
(regardless of the laws that might otherwise govern under applicable Delaware
principles of conflicts of law).

 

15.                               Section 409A. The compensation payable
pursuant to the Subject Award is intended to be exempt from, or otherwise in
compliance with, Section 409A of the Code, as applicable, and this Agreement
shall be administered and construed to the fullest extent possible to reflect
and implement such intent. For purposes of Section 409A of the Code, each
Subject Tranche shall be treated as a right to receive a separate and distinct
payment. Anything to the contrary herein notwithstanding, if, at the time of a
Participant’s Separation from Service with the Company and its Affiliates, such
Participant is a “specified employee” (as defined in Section 409A of the Code),
and the deferral of the commencement of any amount of the payments or benefits
otherwise payable pursuant to the Plan is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then, to the
extent permitted by Section 409A of the Code, such payments or benefits
hereunder (without any reduction in the payments or benefits ultimately paid or
provided to Participant) will be deferred until the earlier to occur of
(i) Participant’s death or (ii) the first business day that is 6 months
following Participant’s Separation from Service with the Company and its
Affiliates; provided that amounts which qualify for the separation pay plan
exemption under Treas. Reg. Section 1.409A-1(b)(9)(v)(D) and do not exceed the
limits set forth in Section 402(g)(1)(B) of the Code in the year of such
Separation from Service shall be payable immediately upon such Separation from
Service (the “Six-Month Delay Toggle”). Any payments or benefits deferred due to
the Six-Month Delay Toggle will be paid in a lump sum (without interest) to
Participant on the earliest to occur of clause (i) or (ii) in the immediately
preceding sentence.

 

16.                               No Voting Rights. Anything to the contrary
herein notwithstanding, in no event shall Participant have any right to vote
any, or to exercise any other rights, powers, and privileges of a holder of the
Units with respect to any Restricted Incentive Units granted hereunder until
such time that (i) the Performance Period applicable to such Restricted
Incentive Units or a portion thereof shall have expired (and all other
conditions to payment with respect thereto have been fulfilled), (ii) such
Restricted Incentive Units are converted into the right to receive Units, and
(iii) such Units are delivered to Participant.

 

11

--------------------------------------------------------------------------------



 

17.                               Counterparts. This Agreement may be signed in
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement.

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

ENLINK MIDSTREAM, LLC

 

By: EnLink Midstream Manager, LLC

 

 

 

 

 

 

By:

 

 

Michael J. Garberding

 

President and Chief Executive Officer

 

 

 

 

 

PARTICIPANT:

 

 

 

 

Name:

 

 

 

 

YOU MUST ACCEPT THIS GRANT AND THE TERMS OF THIS AGREEMENT IN ORDER TO RECEIVE
IT. TO ACCEPT THIS GRANT, COMPLETE THE GRANT ACCEPTANCE PROCESS AT THE WEBSITE
OF SCHWAB: (www.schwab.com)

 

13

--------------------------------------------------------------------------------



 

SCHEDULE A

SUBJECT TRANCHE LISTING

 

Tranche
Number

 

Relevant Performance Period
for Subject Tranche

 

Relevant
Performance
Goal for
Subject
Tranche

 

Number of Restricted
Incentive Units under
Subject Tranche

1

 

First Performance Period

 

TSR

 

[·]

2

 

Second Performance Period

 

TSR

 

[·]

3

 

Third Performance Period

 

TSR

 

[·]

4

 

Cumulative Performance Period

 

TSR

 

[·]

5

 

First Performance Period

 

Cash Flow

 

[·]

6

 

Second Performance Period

 

Cash Flow

 

[·]

7

 

Third Performance Period

 

Cash Flow

 

[·]

 

14

--------------------------------------------------------------------------------



 

SCHEDULE B

PERFORMANCE PERIOD, PERFORMANCE GOALS, AND PAYOUT AMOUNTS

 

1.                                      Performance Period. The number of
Tranche RIUs that relate to a Subject Tranche, which can vest as Certified RIUs
pursuant to the Subject Award, shall be calculated based on the level of
Performance Goal achievement over the Performance Period that relates to such
Subject Tranche.

 

2.                                      Performance Goals. The Performance Goal
with respect to a Subject Tranche shall be based on either total shareholder
return (“TSR”) or Cash Flow as such terms are further described below.

 

3.                                      TSR-Related Definitional Matters and
Vesting Requirements.  At the end of each Performance Period, the TSR for the
Company and for each Peer Company (as described below) shall be determined
pursuant to the following formula and in accordance with the following
definitions and rules:

 

TSR

=

((Closing Average Value - Opening Average Value) + Reinvested Dividends) ÷
Opening Average Value*

 

--------------------------------------------------------------------------------

*The result shall be rounded to the nearest hundredth of one percent (.01%).

 

(a)                                 “Closing Average Value” means the average
value of the common equity security for the 30 trading days ending on the last
day of the Performance Period, which shall be calculated as follows:
(A) determine the closing price of the common equity security on each trading
date during 30-day period and (B) average the amounts so determined for the
30-day period.

 

(b)                                 “Opening Average Value” means the average
value of the common equity security for the 30 trading days preceding the start
of the Performance Period, which shall be calculated as follows: (A) determine
the closing price of the common equity security on each trading date during the
30-day period and (B) average the amounts so determined for the 30-day period.

 

(c)                                  “Reinvested Dividends” means the dollar
amount equal to (A) the aggregate number of the Company’s common units / shares
(including fractional common units / shares) that could have been purchased
during the Performance Period had each cash distribution / dividend paid on one
common unit / share at the beginning of the Performance Period been immediately
reinvested in additional units / shares (or fractional common units / shares) at
the closing selling price per common unit / share on the applicable distribution
/ dividend payment date (it being understood that the calculation in this clause
(A) will include a compounding of distributions / dividends paid on common units
/ shares (or fractional common units / shares) “purchased” during the
Performance Period from prior distribution / dividend “reinvestments”)
multiplied by (B) the Closing Average Value.

 

(d)                                 Each of the foregoing amounts shall be
equitably adjusted for share / unit splits, stock dividends or unit
distributions, recapitalizations, and other similar events affecting the common
equity securities in question.

 

(e)                                  The Committee shall determine the number of
Tranche RIUs that vest, if at all, as Certified RIUs pursuant to this Agreement
based on the Company’s relative TSR ranking in respect of the Performance Period
as compared to the TSR ranking of the Peer Companies as follows:

 

15

--------------------------------------------------------------------------------



 

Performance Level

 

The Company’s Achieved TSR
Percentile Position Relative to
Peer Companies*

 

Associated Individual Payout Level
(expressed as a percentage of the
Tranche RIUs)

 

Below Threshold

 

Less than 25%

 

0

%

Threshold

 

Equal to 25%

 

50

%

Target

 

Equal to 50%

 

100

%

Maximum

 

Greater than or Equal to 75%

 

200

%

 

--------------------------------------------------------------------------------

*If the Company’s achieved TSR percentile position is between the Threshold and
Target performance levels or if the Company’s achieved TSR percentile position
is between the Target and Maximum performance levels, then the associated
individual payout level will be interpolated on a linear basis. If the Company’s
final TSR value is equal to the TSR value of a Peer Company, the Committee shall
assign the Company the higher ranking.

 

(f)                                   The Peer Companies are the companies set
forth on Schedule C to this Agreement; provided, however, that the Peer
Companies will be subject to change as follows:

 

(i)                                     If on or before the date that is
30-trading days into a given Performance Period, a Peer Company enters into,
becomes subject to, or is the subject of a definitive agreement or a filing made
with the SEC contemplating an acquisition, merger, tender offer, or other
similar transaction (regardless of whether such transaction is a Simplification
Transaction or otherwise) (collectively, a “Transaction”) that involves such
Peer Company and that, if consummated, would result (or reasonably be expected
to result) in such Peer Company ceasing to be traded on a national securities
exchange (“Traded”), then such Peer Company will be eliminated from the TSR
calculations for all Performance Periods that end on a date subsequent to the
date of such definitive agreement or SEC filing, as applicable (it being
understood that previously certified results for a Performance Period will be
unimpacted by the foregoing). If, however, such Transaction is rescinded,
revoked, terminated, or abandoned, then such Peer Company will remain a Peer
Company and again be subject to all of the terms set forth herein (it being
understood that previously certified results for a Performance Period will be
unimpacted by the foregoing).

 

(ii)                                  If on or after the date that is 31-trading
days into a given Performance Period and before the last day of the relevant
Performance Period, a Peer Company enters into, becomes subject to, or is the
subject of a definitive agreement or a filing made with the SEC contemplating a
Transaction (other than a Simplification Transaction, which is addressed below)
that involves such Peer Company and that, if consummated, would result (or
reasonably be expected to result) in such Peer Company ceasing to be Traded,
then such Peer Company will be fixed above or below the Company for relative TSR
purposes calculating the Company’s and the applicable Peer Company’s TSRs using
the trading day preceding the date on which the public became aware of such a
definitive agreement or SEC filing, as applicable, as the end date for “Closing
Average Value” purposes. If such calculation results in such Peer Company being
fixed above the Company, then the Committee shall assign the Peer Company with a
TSR that places such Peer Company at the top of the TSR rankings, and if fixed
below the Company, then the Committee shall assign the Peer Company with a TSR
that places such Peer Company at the bottom of the TSR rankings, in each case,
for all Performance Periods

 

16

--------------------------------------------------------------------------------



 

that end on a date subsequent to the date of the definitive agreement or SEC
filing, as applicable (it being understood that previously certified results for
a Performance Period will be unimpacted by the foregoing).  If, however, such
Transaction is rescinded, revoked, terminated, or abandoned, then such Peer
Company will remain a Peer Company and again be subject to all of the terms set
forth herein (it being understood that previously certified results for a
Performance Period will be unimpacted by the foregoing).

 

(iii)                               If on or after the date that is 31-trading
days into a given Performance Period and before the last day of the relevant
Performance Period, a Peer Company enters into, becomes subject to, or is the
subject of a definitive agreement or a filing made with the SEC contemplating a
Simplification Transaction that involves such Peer Company and that, if
consummated, would result (or reasonably be expected to result) in such Peer
Company ceasing to be Traded, then the survivor of such Simplification
Transaction that remains Traded shall be deemed to have been and to be a Peer
Company (in each case, for purposes of each component of the TSR calculation)
for all Performance Periods that end on a date subsequent to the date of such
definitive agreement or SEC filing, as applicable (it being understood that
previously certified results for a Performance Period will be unimpacted by the
foregoing).  If, however, such Simplification Transaction is rescinded, revoked,
terminated, or abandoned, then such Peer Company will remain a Peer Company and
again be subject to all of the terms set forth herein (it being understood that
previously certified results for a Performance Period will be unimpacted by the
foregoing).

 

(iv)                              A Peer Company that is both involved in a
bankruptcy proceeding and ceases to be Traded during a Performance Period will
remain a Peer Company but shall be deemed to have a TSR of negative 100% (-100%)
for all Performance Periods that end on a date subsequent to the date of such
delisting.  A Peer Company that is involved in a bankruptcy proceeding, but
remains Traded will remain a Peer Company and no adjustment shall be made.

 

(v)                                 A Peer Company that ceases to be Traded
during a Performance Period for a reason other than one contemplated in clauses
(i) through (iv) above will remain a Peer Company but shall be deemed to have a
TSR of negative 100% (-100%) for all Performance Periods that end on a date
subsequent to the date of such delisting.

 

(g)                                  “Simplification Transaction” means a
transaction in the form of what is known in the MLP space as a “simplification”
transaction and where the operating assets of the master limited partnership
involved in such transaction constitute substantially all of the assets owned by
the relevant parent entity involved in such transaction.

 

4.                                      Cash Flow-Related Definitional Matters
and Vesting Requirements.

 

(a)                                 “Cash Flow” means, for a given Performance
Period, (i)(A) the Company’s adjusted EBITDA (as defined and calculated
consistent with the Company’s most relevant published financial results or
guidance) minus (B) the sum of (u) interest expense (excluding amortization of
the EnLink Oklahoma Gas Processing, LP acquisition installment payable
discount), (v) litigation settlement adjustment, (w) interest rate swaps,
(x) current income taxes and other non-distributable cash flows, (y) accrued
cash distributions on Series B Preferred Units and Series C Preferred Units paid
or expected to be paid, and (z) maintenance capital expenditures (excluding
maintenance capital expenditures that were contributed by other entities and
relate to the non-controlling interest share of the Company’s consolidated
entities) divided by (ii) the time-weighted average number of the

 

17

--------------------------------------------------------------------------------



 

Company’s common units / shares outstanding during the relevant Performance
Period.  Anything to the foregoing notwithstanding, Cash Flow is subject to
reasonable adjustments for merger or acquisition activity, large capital growth
projects, and any other events unforeseen when the performance targets were
established, as determined in the discretion of the Committee in consultation
with the Chief Executive Officer of EnLink Manager.

 

(b)                                 The Committee shall determine the number of
Tranche RIUs that vest, if at all, as Certified RIUs pursuant to this Agreement
based on the Company’s Cash Flow for only the First Performance Period as
follows:

 

Performance Level

 

The Company’s Achieved
Cash Flow*

 

Associated Individual Payout Level
(expressed as a percentage of the
Tranche RIUs)

 

Below Threshold

 

Less than $[·]

 

0

%

Threshold

 

Equal to $[·]

 

50

%

Target

 

Equal to $[·]

 

100

%

Maximum

 

Greater than or equal to $[·]

 

200

%

 

--------------------------------------------------------------------------------

*If the Company’s achieved Cash Flow is between the Threshold and Target
performance levels or if the Company’s achieved Cash Flow is between the Target
and Maximum performance levels, then the associated individual payout level will
be interpolated on a linear basis.

 

(c)                                  For each of the Second Performance Period
and the Third Performance Period, the Board will establish the figures to be
included in the column titled “The Company’s Achieved Cash Flow*” in the chart
below and will notify Participant of same in writing no later than March 31 of
the year in which the relevant Performance Period begins. The Committee shall
determine the number of Tranche RIUs that vest, if at all, as Certified RIUs
pursuant to this Agreement based on the Company’s Cash Flow for the Second
Performance Period and the Third Performance Period as follows:

 

Performance Level

 

The Company’s Achieved
Cash Flow*

 

Associated Individual Payout Level
(expressed as a percentage of the
Tranche RIUs)

 

Below Threshold

 

[·]

 

0

%

Threshold

 

[·]

 

50

%

Target

 

[·]

 

100

%

Maximum

 

[·]

 

200

%

 

--------------------------------------------------------------------------------

*If the Company’s achieved Cash Flow is between the Threshold and Target
performance levels or if the Company’s achieved Cash Flow is between the Target
and Maximum performance levels, then the associated individual payout level will
be interpolated on a linear basis.

 

5.                                      Other Vesting Terms. Any fractional
Certified RIUs resulting from the vesting thereof in accordance with this
Agreement shall be rounded down to the nearest whole number. Any portion of the
Tranche RIUs that does not vest as Certified RIUs of the end of the Performance
Period shall be forfeited as of the end of the Performance Period.

 

18

--------------------------------------------------------------------------------



 

SCHEDULE C

PEER COMPANIES

 

Andeavor Logistics LP

 

Kinder Morgan, Inc.

Antero Midstream GP

 

Magellan Midstream Partners, LP

Buckeye Partners, LP

 

MPLX, LP

Cheniere Energy, Inc.

 

NuStar Energy, LP

Crestwood Equity Partners, LP

 

ONEOK, Inc.

DCP Midstream, LP

 

Phillips 66 Partners, LP

Enable Midstream Partners, LP

 

Plains All American Pipeline, LP

Energy Transfer, LP

 

Summit Midstream Partners, LP

Enterprise Products Partners, LP

 

Tallgrass Energy, LP

EQM Midstream Partners, LP

 

Targa Resources Corp.

Genesis Energy, LP

 

The Williams Companies, Inc.

Hess Midstream Partners LP

 

Western Gas Equity Partners, LP

 

19

--------------------------------------------------------------------------------



 

SCHEDULE D

RESTRICTIVE COVENANTS

 

For the avoidance of doubt, Participant only makes the agreements contemplated
in, and is only bound by, this Schedule D in connection with his or her Early
Retirement, Intermediate Retirement, or Normal Retirement.  In partial
consideration for Participant’s access to confidential information (the access
to which Participant hereby acknowledges) and eligibility for and receipt of the
benefits provided by Early Retirement, Intermediate Retirement, or Normal
Retirement by that certain Performance Unit Agreement to which this Schedule
D is attached (the “Agreement”), Participant hereby agrees as follows:

 

1.                                      Restrictive Covenants.

 

(i)                                     Covenant Not to Solicit Customers.
Participant agrees that while employed by any member of the Company Group (as
defined below) and for a period of twelve (12) months after his or her Early
Retirement, Intermediate Retirement, or Normal Retirement, as applicable,
Participant shall not (i) persuade or encourage any Person that was a client or
customer of EnLink Midstream, LLC or any of its direct or indirect subsidiaries
(collectively, the “Company Group”) at any time during the twelve (12) months
prior to his or her Early Retirement, Intermediate Retirement, or Normal
Retirement, as applicable, to cease conducting or fail to renew existing
business with that member of the Company Group, or (ii) use any confidential or
proprietary information of any member of the Company Group to directly or
indirectly solicit business from, or to interrupt, disturb, or interfere with
any member of the Company Group’s relationships with, any Person that was a
client or customer of any member of the Company Group at any time during the
twelve (12) months prior to his or her Early Retirement, Intermediate
Retirement, or Normal Retirement, as applicable.

 

(ii)                                  Covenant not to Solicit Employees.
Participant agrees that while employed by any member of the Company Group and
for a period of twenty-four (24) months after his or her Early
Retirement, Intermediate Retirement, or Normal Retirement, as applicable,
Participant shall not solicit, endeavor to entice, or induce any employee of any
member of the Company Group to terminate such Person’s employment or service
with such member or accept employment with anyone else; provided, however, that
a general solicitation of the public for employment shall not constitute a
solicitation hereunder.

 

2.                                      Specific Performance. Recognizing that
irreparable damage will result to the Company Group in the event of the breach
or threatened breach of any of the foregoing covenants and assurances by
Participant contained in paragraph 1 of this Schedule D, and that the remedies
at law for any affected member of the Company Group for any such breach or
threatened breach will be inadequate, such affected member of the Company Group,
in addition to such other remedies that may be available to them, shall be
entitled to an injunction, including a mandatory injunction (without the
necessity of (i) proving irreparable harm, (ii) establishing that monetary
damages are inadequate, or (iii) posting any bond with respect thereto), to be
issued by any court of competent jurisdiction ordering compliance with the
Agreement or enjoining and restraining Participant, and each and every Person,
firm, or company acting in concert or participation with him or her, from the
continuation of such breach and, in addition thereto, he or she shall pay to
such affected member of the Company Group all ascertainable damages, including
costs and reasonable attorneys’ fees sustained by such affected member or

 

20

--------------------------------------------------------------------------------



 

members of the Company Group by reason of the breach or threatened breach of
said covenants and assurances.

 

3.                                      Clawback. Participant agrees that in the
event that the Committee determines that Participant has breached any term of
this Schedule D, in addition to any other remedies at law or in equity that any
affected member of the Company Group may have available to it or them, the
Committee may in its sole discretion require that Participant, within 5 business
days of receipt of written demand therefor, repay to the Company the amount of
any Distribution Equivalent Payments paid to Participant pursuant to Section 5
of the Agreement and return to the Company the Units delivered to Participant
pursuant to Section 4 of the Agreement (or in the event Participant has ceased
to hold such Units, an amount equal to the Fair Market Value of such Units as in
effect as of the date of such written demand).

 

4.                                      Miscellaneous.

 

(a)                                 Participant has carefully read and
considered the provisions of this Schedule D and, having done so, agrees that
the restrictions set forth in this Schedule D (including the relevant time
periods, scope of activity to be restrained, and the geographical scope) are
fair and reasonable and are reasonably required for the protection of the
interests of the Company Group and their respective officers, directors,
managers, employees, creditors, partners, members, and unitholders. Participant
understands that the restrictions contained in this Schedule D may limit his or
her ability to engage in a business similar to the business of any member of the
Company Group, but acknowledges that he or she will receive sufficiently high
remuneration and other benefits from the Company Group to justify such
restrictions.

 

(b)                                 The covenants and obligations of Participant
set forth in this Schedule D are in addition to and not in lieu of or exclusive
of any other obligations and duties of Participant to the Company Group, whether
express or implied in fact or in law.

 

(c)                                  In the event that any provision of
this Schedule D relating to the relevant time periods, scope of activity, and/or
the areas of restriction hereunder shall be declared by a court of competent
jurisdiction to exceed the maximum time period, scope, or areas such court deems
reasonable and enforceable, the relevant time periods, scope of activity, and/or
areas of restriction deemed reasonable and enforceable by the court shall become
and thereafter be the maximum time period, scope of activity, and/or areas of
restriction.

 

(d)                                 The restrictive covenants set forth in
this Schedule D are personal and not assignable by Participant but they may be
assigned by the Company without notice to or consent of Participant to, and
shall thereafter be binding upon and enforceable by, (i) any member of the
Company Group, or (ii) any Person that acquires or succeeds to substantially all
of the business or assets of any member of the Company Group (and such Person
shall be deemed included in the definition of the “Company” and the “Company
Group” for all purposes of this Schedule D).

 

21

--------------------------------------------------------------------------------